Citation Nr: 0834147	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  08-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis, bilateral legs.

2.  Entitlement to service connection for colon resection.

3.  Entitlement to service connection for squamous cell 
carcinoma, right forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1961 to July 1964 and in the United States Air 
Force from April 1968 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claim.

In correspondence dated in September 2008, the veteran's 
representative indicated that the veteran no longer wished to 
participate in a Board Central Office hearing, but would 
rather have a video conference hearing.  As such, these 
claims are remanded to schedule the veteran for a Board video 
conference hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the veteran for a video 
conference hearing before a member of 
the Board at the RO.  After the hearing 
has been held, the case should be 
returned directly to the Board for 
further consideration.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




